Order filed, March 08, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00384-CV
                                 ____________

     MIDTOWN PARK DEVELOPMENT LTD, PAUL T. YOUNG AND
                HORIZON 2003, LLC, Appellants

                                         V.

                           LOUIS F. GOZA, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-0010


                                     ORDER
      The reporter’s record in this case was due February 22, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Hall, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.
PER CURIAM